DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on October 25, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2017/0140563 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-11, 13, 14, and 17-26 are pending in this case. Claims 1, 17, and 22 were amended. Claims 1, 17, and 22 are amended herein via Examiner’s Amendments. Claims 1, 17, and 22 are the independent claims. Claims 1, 3-11, 13, 14, and 17-26 are allowed.

EXAMINER’S AMENDMENT



An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Ms. Teresa Lavenue on December 15, 2021.

The application has been amended as follows: Please amend claims 1, 17, and 22.

Claim 1 (Examiner’s Amendment). A method for providing a greeting product, comprising: 
	interactively identifying, by a computer processor, a first profile for a presenter, the first profile stored on a remote storage and comprising demographic information for the presenter; 

	the processor comparing the demographic information of the first profile to the demographic information of the second profile; 
	receiving, at the processor, an indication from the presenter of a relationship between the presenter and the recipient, a commemoration, and an emotional intent;
	the processor classifying available greeting product content components according to categorizations with degrees of rating based on the indications of relationship, commemoration, and emotional intent from the presenter; 
	the processor prioritizing the greeting product content components in accordance with the categorizations from most prioritized to least prioritized;
	the processor presenting the greeting product content components in [[a]]the prioritized order to the presenter via a graphic user interface, presenting instructions to the presenter via the graphic user interface to guide the presenter in providing a culturally appropriate photograph for the greeting product options, and providing an interactive selection process for the greeting product options, wherein the interactive selection process\\DC - 041667/419012 - 16608716 v1U.S. Application No. 15/299,944 Response to 4/23/2021 Non-Final Office Actionmakes real time suggestions to improve the greeting product options and provides a warning message if a culturally inappropriate greeting product option is chosen; and 
	printing a hardcopy version of a selected greeting product or using a communication network to transmit a softcopy version of the selected greeting product to a selected destination.

Claim 17 (Examiner’s Amendment). A method for providing greeting products sent by a presenter to a recipient, the method comprising: 

	the computer processor interactively identifying a second profile, wherein the second profile is stored on the remote storage, corresponds to a profile for the recipient and comprises demographic information about the recipient; 
	the computer processor receiving from the presenter an indication of a relationship between the presenter and the recipient, a commemoration for a greeting product, and an emotional intent for the greeting product;
	the computer processor classifying available greeting product content components according to categorizations with degrees of rating based on the indications of relationship, commemoration, and emotional intent from the presenter; 
	the computer processor prioritizing the greeting product content components in accordance with the categorizations from [[mot]]most prioritized to least prioritized;
	the computer processor assembling renderings of greeting product options containing the highest prioritized greeting product components to create a preliminary set of virtual greeting products; 
	using the computer processor to provide an interactive selection process for the preliminary set of virtual greeting products, wherein the interactive selection process provides a warning message if a culturally inappropriate greeting product option is chosen; 
	using the computer processor to present instructions to the presenter to guide the presenter in providing a culturally appropriate photograph to be incorporated into the preliminary set of virtual greeting products, and to make real time suggestions on improving the preliminary set of virtual greeting products; 

	printing a hardcopy version of a selected virtual greeting product or using a communication network to transmit a softcopy version of the selected virtual greeting product to a selected destination.

Claim 22 (Examiner’s Amendment). A cross culture greeting product system for providing a culturally appropriate greeting product sent by a presenter to a recipient, the system comprising a computer processor and a printing device; 
	wherein the processor is configured to: 
		interactively create a first profile for the presenter; 
		interactively create a second profile for the recipient; 
		receive from the presenter an indication of a relationship between the presenter and the recipient, a commemoration for a greeting product, and an emotional intent for the greeting product; 
		classify greeting product content components according to categorizations with degrees of rating based on the indications of relationship, commemoration, and emotional intent from the presenter; 
		prioritizing the greeting product content components in accordance with the categorizations from most prioritized to least prioritized;
		assemble renderings of greeting product options containing the most prioritized greeting product components to create a preliminary set of virtual greeting products; 
		provide an interactive selection process for the preliminary set of virtual greeting products, wherein the interactive selection process provides a warning message if a culturally inappropriate greeting product option is chosen; 

		receive a selection from the presenter of one of the greeting product options; and 
		communicate the selection to the printing device; 
	wherein the[[ the]] printing device is configured to print a hardcopy of the selected greeting product.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1, 3-11, 13, 14, and 17-26 are allowed, and renumbered as claims 1-22 as indicated on the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 1, 17, and 22. The closest prior art references of record are U.S. Patent Application Publication No. 2013/0325671 A1 (hereinafter Glass), U.S. Statutory Invention Registration No. H1708 (hereinafter Davidson), U.S. Patent Application Publication No. 2013/02044739 A1 (hereinafter Friedman), U.S. Patent Application Publication No. 2010/0268682 A1 (hereinafter Lewis), U.S. Patent Application Publication No. 2001/0021914 A1 

Claims 1, 17, and 22  are patentable over Glass, Davidson, Friedman, Lewis, Jacobi, Mendibil, and Rosen, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 17, and 22:

receiving, at the processor, an indication from the presenter of a relationship between the presenter and the recipient, a commemoration, and an emotional intent;
the processor classifying available greeting product content components according to categorizations with degrees of rating based on the indications of relationship, commemoration, and emotional intent from the presenter;
the processor presenting the greeting product content components in the prioritized order to the presenter via a graphic user interface

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. The Examiner also relied upon Applicants’ arguments as presented on pages 8-11 of the Applicants’ Response.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173